Exhibit 10.24

 

AGILENT TECHNOLOGIES, INC.

1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

 

(Amended and Restated, Effective July 20, 2004)

 

PART I. PLAN ADMINISTRATION AND ELIGIBILITY

 

1. Purpose. The purpose of this 1999 Non-Employee Director Stock Plan (the
“Plan”) of Agilent Technologies, Inc. (the “Company”) is to encourage ownership
in the Company by outside directors of the Company (each, a “Non-Employee
Director,” or collectively, the “Non-Employee Directors”) whose continued
services are considered essential to the Company’s continued progress and thus
to provide them with a further incentive to remain as directors of the Company.

 

2. Administration. The Board of Directors (the “Board”) of the Company or any
committee (the “Committee”) of the Board that will satisfy Rule 16b-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any
regulations promulgated thereunder, as from time to time in effect, including
any successor rule (“Rule 16b-3”), shall supervise and administer the Plan. The
Committee shall consist solely of two or more non-employee directors of the
Company, who shall be appointed by the Board. A member of the Board shall be
deemed to be a “non-employee director” only if he or she satisfies such
requirements as the Securities and Exchange Commission may establish for
non-employee directors under Rule 16b-3. Members of the Board receive no
additional compensation for their services in connection with the administration
of the Plan.

 

The Board or the Committee may adopt such rules or guidelines, as it deems
appropriate to implement the Plan. The Board or the Committee shall determine
all questions of interpretation of the Plan or of any shares issued under it and
such determination shall be final and binding upon all persons having an
interest in the Plan. Any or all powers and discretion vested in the Board or
the Committee under this Plan may be exercised by any subcommittee so authorized
by the Board or the Committee and satisfying the requirements of Rule 16b-3.

 

3. Participation in the Plan. Each member of the Board who is not an employee of
the Company or any of its subsidiaries or affiliates shall be eligible to
receive payment for his or her Annual Retainer (as defined in Section 12 below)
under the Plan.

 

4. Stock Subject to the Plan. The maximum number of shares of the Company’s
$0.01 par value Common Stock (“Common Stock”) which may be issued under the Plan
shall be One Million (1,000,000). The limitation on the number of shares that
may be issued under the Plan shall be subject to adjustment as provided in
Section 10 of the Plan.



--------------------------------------------------------------------------------

If any outstanding option under the Plan for any reason expires or is terminated
without having been exercised in full, the shares allocable to the unexercised
portion of such option shall again become available for grant pursuant to the
Plan.

 

PART II. TERMS OF THE PLAN

 

5. Term of the Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board or its approval by the shareholders of the Company
as described in Section 15 of the Plan. It shall continue in effect for a term
of ten (10) years unless sooner terminated under Section 11 of the Plan.

 

6. Time for Granting Options. No options shall be granted, and no Common Stock
grant (as defined in Section 7(d) below) shall be made, after the date on which
this Plan terminates. The applicable terms of this Plan, and any terms and
conditions applicable to the options granted or shares issued prior to such
date, shall survive the termination of the Plan and continue to apply to such
options and shares.

 

7. Terms and Conditions.

 

(a) Compensation. Except for the Lead Director, each Non-Employee Director’s
Annual Retainer shall consist of an option to purchase shares of Common Stock
(an “Option Payment”) in an amount equivalent to seventy-five thousand dollars
($75,000.00) and sixty-five thousand dollars ($65,000.00) in cash (the “Cash
Payment”).

 

In addition, Non-Employee Directors who serve as the chairperson of a Board
committee shall be entitled to a “Committee Chair Premium”. Specifically, the
chairpersons of both the Compensation Committee and the Audit and Finance
Committee of the Board, provided they are not the Lead Director, shall, on an
annual basis, receive an additional ten thousand dollars ($10,000.00) in cash
and the chairperson of all other Board committees, provided that they are not
the Lead Director, shall, on an annual basis, receive an additional five
thousand dollars ($5000.00) in cash.

 

The Lead Director shall receive an Annual Retainer that shall consist of an
option to purchase shares of Common Stock (an “Option Payment”) in an amount
equivalent to seventy-five thousand dollars ($75,000.00) and one hundred
thousand dollars ($100,000.00) in cash. The Lead Director shall not be eligible
to receive any Committee Chair Premiums.

 

(b) Option Payment. Each option granted under this Plan shall be a non-statutory
option and shall be evidenced by a written agreement in such form as the Board
or Committee shall from time to time approve, which Agreements shall comply with
and be subject to the following terms and conditions and such additional terms
and conditions as may be determined by the Board or Committee:

 

(i) Date of Payment. For each Plan Year, an option constituting the Option
Payment shall be granted in the prior Plan Year automatically on

 

2



--------------------------------------------------------------------------------

the date that the Company makes its regular annual grant of equity awards to
employees who are officers of the Company within the meaning of Section 16 of
the Exchange Act; provided, that in the case of a Non-Employee Director who
subsequently ceases to be a member of the Board of Directors for any reason on
or prior to the next annual shareholders meeting (including, but not limited to,
by reason of the failure to be re-elected at such annual shareholders meeting),
such option shall be automatically cancelled on the date of such cessation, and
the shares that were subject thereto shall become available for future grant
under the Plan (unless the Plan has terminated).

 

(ii) Number of Shares Subject to Option. The number of shares to be subject to
any option granted pursuant to the Plan shall be an amount necessary to make
such option equal in value, using an option valuation model, as determined by
the Board or Committee, to seventy-five thousand dollars ($75,000). The value of
the option will be calculated by assuming that the value of an option to
purchase one share of Common Stock equals the product of (i) the Multiplier, as
defined below, and (ii) the average Fair Market Value of a share of Common Stock
for the period described below ending on the date of grant.

 

The number of shares represented by an option granted pursuant to the Plan shall
be determined by multiplying the number of shares determined in Section 7(b)(ii)
above by a multiplier determined using an option valuation method (the
“Multiplier”). The Board or the Committee shall determine the Multiplier prior
to the option grant made with respect to any succeeding Plan Year. The number of
shares to be subject to the option shall be equal to the largest number of whole
shares determined as follows:

 

$75,000.00

--------------------------------------------------------------------------------

   =

 

  

Number of shares

 

The average Fair Market Value for the preceding 20 trading days ending with the
grant date.    x    Multiplier      

 

(iii) Price of Options. The exercise price of the option will be the Fair Market
Value of the Common Stock on the date of grant.

 

(iv) Exercise of Options. Options may be exercised only by written notice to the
Company at its head office accompanied by payment in cash of the full
consideration for the shares as to which they are exercised.

 

(v) Period of Option. The option will not be exercisable until the one-year
anniversary of the grant date, at which time it shall be vested as to all the
shares represented by the option. No option shall be exercisable after the
expiration of ten (10) years from the date upon which such option is granted.

 

(vi) Exercise by Representative Following Death of Director. A Non-Employee
Director, by written notice to the Company, may designate one or more persons
(and from time to time change such designation) including his or her legal

 

3



--------------------------------------------------------------------------------

representative, who, by reason of his or her death, shall acquire the right to
exercise all or a portion of the option. If the person or persons so designated
wish to exercise any portion of the option, they must do so within the term of
the option as provided in Section 7(b)(v). Any exercise by a representative
shall be subject to the provisions of this Plan.

 

(vii) Options Nontransferable. Unless determined otherwise by the Board or the
Committee, each option granted under the Plan by its terms shall not be
transferable by the optionee otherwise than by will, or by the laws of descent
and distribution, and shall be exercised during the lifetime of the optionee
only by him. No option or interest therein may be transferred, assigned, pledged
or hypothecated by the optionee during his or her lifetime, whether by operation
of law or otherwise, or be made subject to execution, attachment or similar
process.

 

(c) Cash Payment and Committee Chair Premiums. Unless a Non-Employee Director
has properly elected to defer all or part of the cash component of his or her
Annual Retainer and Committee Chair Premium under a deferred compensation plan
sponsored by the Company, all Cash Payments and Committee Chair Premiums shall
be made in a lump sum payment as soon as practicable following the later of
March 1 of each Plan Year (or, if March 1 is not a business day, on the next
succeeding business day) or the first business day following the annual
shareholders meeting.

 

  (d) Special Compensation. The Board or the Committee may, from time to time,
deem it appropriate and may provide certain Non-Employee Directors with
additional compensation (“Special Compensation”) under this Plan. Such Special
Compensation shall be in the form of a grant of Common Stock or stock options
subject to terms, conditions and restrictions established by the Board or
Committee at the time of the grant.

 

  (e) Form of Issuance of Shares. Shares issued under the Plan shall be in
either book entry form or in certificate form pursuant to the instructions given
by the Non-Employee Director to the Company’s transfer agent.

 

(f) Transferability. In the event of a Non-Employee Director’s death, all of
such person’s rights to receive any accrued but unpaid Option Payment and/or
Special Compensation will transfer to the maximum extent permitted by law to
such person’s beneficiary. Each Non-Employee Director may name, from time to
time, any beneficiary or beneficiaries (which may be named contingently or
successively) as his or her beneficiary for purposes of this Plan. Each
designation shall be on a form prescribed by the Committee, will be effective
only when delivered to the Company and when effective will revoke all prior
designations by the Non-Employee Director. If a Non-Employee Director dies with
no such beneficiary designation in effect, such person’s beneficiary shall be
his or her estate and such person’s payments will be transferable by will or
pursuant to laws of descent and distribution applicable to such person.

 

4



--------------------------------------------------------------------------------

PART III. GENERAL PROVISIONS

 

8. Assignments. The rights and benefits under this Plan may not be assigned
except for the designation of a beneficiary as provided in Section 7.

 

9. Limitation of Rights.

 

(a) No Right to Continue as a Director. Neither the Plan, nor the issuance of
shares of Common Stock, nor the grant of special Compensation, nor any other
action taken pursuant to the Plan, shall constitute or be evidence of any
agreement or understanding, express or implied, that the Company will retain a
director for any period of time, or at any particular rate of compensation.

 

(b) No Stockholders’ Rights for Options. An optionee shall have no rights as a
stockholder with respect to the shares covered by his or her options until the
date of the issuance to him of a stock certificate therefor or the making of a
book entry with the Company’s transfer agent, and no adjustment will be made for
dividends or other rights for which the record date is prior to the date such
certificate is issued.

 

10. Adjustments in Present Stock. In the event of any merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, or other change
in the corporate structure or capitalization affecting the Company’s present
Common Stock, at the time of such event the Board or the Committee shall make
appropriate adjustments to the number (including the aggregate numbers specified
in Section 4) and kind of shares to be issued under the Plan and the price of
any Stock Option.

 

11. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the awards granted to any
Non-Employee Director theretofore made, without his or her consent. In addition,
to the extent necessary and desirable to comply with any applicable law,
regulation or stock exchange rule, the Company shall obtain shareholder approval
of any Plan amendment in such a manner and to such a degree as required.

 

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect any Stock Option already granted and such Stock Options
shall remain in full force and effect as if this Plan had not been amended or
terminated.

 

5



--------------------------------------------------------------------------------

12. Definitions.

 

“Annual Retainer” shall mean the amount to which a Non-Employee Director will be
entitled to receive for serving as a director in a relevant Plan Year, but shall
not include reimbursement for expenses, fees associated with service on any
committee of the Board or fees with respect to any other services to be provided
to the Company.

 

“Fair Market Value” shall mean, as of any date, the average of the highest and
lowest quoted sales prices for the Common Stock as of such date (or if no sales
were reported on such date, the average on the last preceding day a sale was
made) as quoted on the stock exchange or national market system on which the
Common Stock is listed, with the highest trading volume, as reported in such
source as the Company shall determine.

 

“Lead Director” shall mean the Non-Employee Director that is appointed to serve
as the Lead Director for the full Board meetings.

 

“Plan Year” shall mean the year beginning March 1 and ending February 28, or
February 29, as the case may be.

 

13. Notice. Any written notice to the Company required by any of the provisions
of this Plan shall be addressed to the Secretary of the Company and shall become
effective when it is received.

 

14. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the law of the State of Delaware and
construed accordingly.

 

15. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the degree and manner
required under applicable state and federal law and any stock exchange rules.

 

16. Annual Maximum Shares. Subject to adjustments as provided in Section 10 of
the Plan, the maximum number of shares that can be granted to each Non-Employee
Director under the Plan is 150,000 shares per year.

 

6



--------------------------------------------------------------------------------

To record the amendment and restatement of the Plan to read as set forth herein,
the Company has caused its authorized officers to execute the same this 20th day
of August, 2004, effective as of July 20, 2004, unless otherwise stated herein.

 

AGILENT TECHNOLOGIES, INC.

By

 

/s/ D. Craig Nordlund

--------------------------------------------------------------------------------

   

D. Craig Nordlund

   

Senior Vice President, General

Counsel & Secretary

 

7